DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 7/27/2022 have been received and entered. Claims 1 and 3 have been amended. Claims 1-4 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record teaches or suggests the interrelation performance operation of a non-linear model creation step of creating a non-linear model in which a non-linear spring element in the out-of-plane direction, in which a load is not generated at the time of non-contact between the heat transfer tube and the anti-vibration member and a load is generated at the time of contact, is applied to each of opposing portions between the heat transfer tubes and the anti-vibration member in the out-of-plane direction in the structural model; and a load distribution acquisition step of performing analysis in which the load in the out-of-plane direction is applied to the non-linear model to acquire load distribution of the heat exchanger from a value of the load in each of the opposing portions. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make the claim allowable over the prior art.
Ono Naoki et al (JP 2014-164323A) discloses the seismic evaluation method for a steam generator for evaluating the seismic resistance of a U-bend portion of the steam generator, the U-bend portion component models obtained by modeling the component parts of the U-bending unit based on the drawing data of the U-bending unit, , creating detailed analysis model of the U-bending unit, and the eigenvalue analysis using the detailed analysis model; acquiring the mode information of the U-bend portion and, based on the mode information, identifying the eigenmode of the frequency domain where the response becomes large in the seismic wave response spectrum, and setting the elasto-plastic characteristic in the detailed analysis model; performing static analysis to reproduce the mode shape selected in the acquired the mode information using this detailed analysis model; acquiring the load displacement characteristic acting on the U-bend; preparing a model and performing seismic wave time history response analysis to obtain a response waveform; and performing ultimate strength evaluation using the response waveform acquired (pars 0007-0009), but does not expressly disclose the above features of the claim 1.  
Uchiumi Masahiko (JP2014109906A) discloses vibration of analytic model including structure in which a pipe 6i is supported by a supporting member 8 is predicted. A virtual spring combining the pipe 6i and the supporting member 8 is introduced to obtain a mode function on an ordinary differential equation system regarding a temporal variable including a generalized coordinate of both-end fixed mode of the respective members 6i and 8 and a generalized coordinate regarding a temporal change of respective member ends N6, N50-23, and N50-24. Vibration introduction a clearance between the pipe 6i and the supporting member 8 is given by adding force which offsets the virtual spring to the mode equation corresponding to the mode function (abstract), but does not expressly disclose the above features of the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ogawa et al (US 20110277554) discloses in-plane compressive strength evaluation device and method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865